UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-6453



JOHN PATRICK MCSHEFFREY,


                                               Plaintiff - Appellant,



          versus

KATHLEEN HAWK-SAWYER, Director, Federal
Bureau of Prisons; MARGARET C. HAMBRICK,
Regional   Director,   Federal   Bureau   of
Prisons,   Annapolis,    Maryland;   GREGORY
BOGDAN, in his individual and official
capacity as Associate Warden, Cumberland
Federal Correctional Institution; WILLIAM
HENDERSON, in his individual and official
capacity as Associate Warden, Cumberland
Federal Correctional Institution; JEFFREY
BOLYARD, in his individual and official
capacity as Superintendent of Industries,
Cumberland Federal Correctional Institution;
JERRY LEWIS, in his individual and official
capacity as Lieutenant, Cumberland Federal
Correctional Institution; SHIRLEY CRUMP, in
his individual and official capacity,
Cumberland Federal Correctional Institution;
R. DULLA,


                                           Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Andre M. Davis, District Judge. (CA-04-
1195-AMD)
Submitted:   August 18, 2005             Decided:   August 24, 2005


Before WIDENER, WILLIAMS, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


John Patrick McSheffrey, Appellant Pro Se.         Thomas Michael
DiBiagio, United States Attorney, Jennifer A. Wright, OFFICE OF THE
UNITED STATES ATTORNEY, Baltimore, Maryland; Beverly M. Russell,
OFFICE OF THE UNITED STATES ATTORNEY, Washington, D.C., for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                               - 2 -
PER CURIAM:

          John Patrick McSheffrey appeals the district court’s

order denying relief on his civil complaint.   We have reviewed the

record and find no reversible error.   Accordingly, we affirm for

the reasons stated by the district court.   See McSheffrey v. Hawk-

Sawyer, No. CA-04-1195-AMD (D. Md. filed Jan. 28, 2005 & entered

Jan. 31, 2005).   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.



                                                          AFFIRMED




                               - 3 -